Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in response to the correspondence filed 09/09/2020.
Claims 21-40 are presented for examination.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,785,662 in view of US 2004/0210773 to Markosi, III.
As to claims 21 and 27, claim 1 of U.S. Patent No. 9,785,662 teaches each of the limitations of claims 21 and 27 except filtering the data according to at least one filter [claim 21] and blocking the data [claim 27]. However, Markosi teaches each of these limitations in claim 1. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of U.S. Patent No. 9,785,662 with the method of filtering/blocking data as taught by Markosi in order to eliminate or reduce the transmission of suspicious or harmful data, therefore increasing the overall security of the system.
Claims 22-26 and 28-31.
Claims 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,785,662 in view of US 7,113,977 to Baker et al.
As to claim 32, claim 1 of U.S. Patent No. 9,785,662 teaches each of the limitations of claim 32 except analyzing the data to determine an intended recipient of the data received and an identity of a sender; and performing at least one of: blocking or filtering the data. However, Baker teaches these limitations in claim 5/1. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of U.S. Patent No. 9,785,662 with the method of filtering/blocking data as taught by Baker in order to eliminate or reduce the transmission of suspicious or harmful data, therefore increasing the overall security of the system.
Claims 33-40 do not cure the deficiency of claim 32 and are rejected on the ground of nonstatutory double patenting for their dependency upon claim 32.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 25-27 and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2004/0210773 to Markosi, III (retrieved from Applicant’s IDS).
As to claim 21, Markosi teaches a method for filtering data originating from at least one device, comprising the steps of: retrieving data from at least one network element corresponding to a network, wherein the data was sent over the network by the at least one device, the data was received at the at least one network element (FIGS. 1 and 2, paragraph 21, wherein the communications between the user and internet are monitored); analyzing the data to determine a presence of one or more keywords or key phrases in the data received (FIG. 2 and paragraph 21, monitoring the communications for a word, group of words or words selectively provided by the user); determining whether to perform filtering of the data based on analyzing the data (paragraph 21, determination that the data satisfies predetermined criteria); and filtering the data according to at least one filter (paragraph 21, causing the communications data to be stored on the server).
As to claim 22, Markosi teaches wherein filtering the data according to the at least one filter comprises filtering an image-based content from the data (paragraph 21, monitor criteria other than words such as images).
As to claim 23, Markosi teaches wherein the at least one filter comprises a predefined filter (paragraph 21, predetermined criteria).
As to claim 25, Markosi teaches further comprising performing a predetermined functionality on the data, wherein the predetermined functionality includes blocking, storing, and backing-up of the data (paragraph 21, the monitored communications data that satisfies the predetermined criteria is stored on the server which is not relayed to the recipient, therefore blocked and stored, and further in paragraph 24, a violation notice includes the communication data therefore another copy of the data).
As to claim 26, Markosi teaches wherein filtering the data according to the at least one filter comprises filtering at least one of: phone calls, messages, SMS messages, MMS messages, photos, instant messages, social media applications, websites, and emails (paragraph 7, e.g., e-mail, Internet chat rooms and instant messages).
As to claim 27, Markosi teaches a method for blocking data originating from at least one device, comprising the steps of: retrieving data from at least one network element corresponding to a network, wherein the data was sent over the network by the at least one device, the data was received at the at least one network element (FIGS. 1 and 2, paragraph 21, wherein the communications between the user and internet are monitored); analyzing the data to determine a presence of one or more keywords or key phrases in the data received (FIG. 2 and paragraph 21, monitoring the communications for a word, group of words or words selectively provided by the user); determining whether to block the data based on analyzing the data (paragraph 21, determination that the data satisfies predetermined criteria); and blocking the data (paragraph 21, causing the communications data to be stored on the server, wherein the communications data that satisfied the predetermined criteria is not relayed to the recipient, therefore blocked).
As to claim 30, Markosi teaches further comprising performing a predetermined functionality on the data, wherein the predetermined functionality includes filtering, storing, and backing-up of the data (paragraph 21, the monitored communications data that satisfies the predetermined criteria is stored on the server which is not relayed to the recipient, therefore blocked and stored, and further in paragraph 24, a violation notice includes the communication data therefore another copy of the data).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Markosi in view of US 2014/0146911 to Eliaz.
As to claim 24, Markosi does not explicitly teach further comprising dynamically adjusting the at least one filter in real-time.
However, Eliaz teaches dynamically adjusting the at least one filter in real-time (paragraph 81, dynamic reconfiguring of the filters using real-time measurements).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Markosi to include the dynamically reconfigurable filter as taught by Eliaz, in order to account for changes which may present themselves therefore increasing the overall efficiency of the system.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Markosi in view of US 2015/0256666 to Peterson.
As to claim 28, Markosi does not explicitly teach wherein blocking the data comprises temporarily blocking the data until a future time.
However, Peterson teaches temporarily blocking the data until a future time (paragraph 9, temporarily holds message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Markosi with the method of temporarily blocking messages as taught by Peterson in order to perform further inspection therefore increasing the overall efficiency and security of the system.
As to claim 29, Peterson teaches wherein the future time is specified by an intended recipient of the data (paragraph 9, he time period specified for the temporary hold period can be specified by the user).

Claims 32-34, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Markosi in view of US 7,113,977 to Baker et al. (hereinafter Baker).
As to claim 32, Markosi teaches a method for altering data originating from at least one device, comprising: retrieving data from at least one network element corresponding to a network, wherein the data was sent over the network by the at least one device, the data was received at the at least one network element (FIGS. 1 and 2, paragraph 21, wherein the communications between the user and internet are monitored); determining whether to block or filter the data based on analyzing the data (paragraph 21, determination that the data satisfies predetermined criteria); and performing at least one of: blocking or filtering the data (paragraph 21, causing the communications data to be stored on the server, wherein the communications data that satisfied the predetermined criteria is not relayed to the recipient, therefore blocked).
Markosi does not explicitly teach analyzing the data to determine an intended recipient of the data received and an identity of a sender.
However, Baker teaches analyzing the data to determine an intended recipient of the data received and an identity of a sender (Col 1, lines 42-44 and Col 5, lines 31-45).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the teachings of Markosi with the method of determining an intended recipient and identity of the sender as taught by Baker in order to block undesirable email from specific users therefore increasing the overall security of the system.
As to claim 33, Markosi teaches wherein the data is filtered according to at least one filter (paragraph 21, monitor criteria includes keywords).
As to claim 34, Markosi teaches wherein the at least one filter comprises a predefined filter (paragraph 21, predetermined criteria).
As to claim 36, Markosi teaches further comprising performing a predetermined functionality on the data, wherein the predetermined functionality includes storing and backing-up of the data (paragraph 21, the monitored communications data that satisfies the predetermined criteria is stored on the server which is not relayed to the recipient, therefore blocked and stored, and further in paragraph 24, a violation notice includes the communication data therefore another copy of the data).
As to claim 40, Markosi teaches wherein blocking or filtering the data comprises blocking or filtering at least one of: phone calls, messages, SMS messages, MMS messages, photos, instant messages, social media applications, websites, and emails (paragraph 7, e.g., e-mail, Internet chat rooms and instant messages).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Markosi in view of Baker in further view of Eliaz.
As to claim 35, Markosi and Baker do not explicitly teach further comprising dynamically adjusting the at least one filter in real-time.
However, Eliaz teaches dynamically adjusting the at least one filter in real-time (paragraph 81, dynamic reconfiguring of the filters using real-time measurements).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Markosi and Baker to include the dynamically reconfigurable filter as taught by Eliaz, in order to account for changes which may present themselves therefore increasing the overall efficiency of the system.

Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Markosi in view of Baker in further view of Peterson.
As to claim 37, Markosi and Baker does not explicitly teach wherein blocking the data comprises temporarily blocking the data until a future time.
However, Peterson teaches temporarily blocking the data until a future time (paragraph 9, temporarily holds message).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Markosi and Baker with the method of temporarily blocking messages as taught by Peterson in order to perform further inspection therefore increasing the overall efficiency and security of the system.
As to claim 38, Peterson teaches wherein the future time is specified by an intended recipient of the data (paragraph 9, he time period specified for the temporary hold period can be specified by the user).

Allowable Subject Matter
Claims 31 and 39 would be allowable if rewritten to overcome the double patenting rejection set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Dependent claims 31 and 39 are allowable over the prior art of record, including Markosi, Eliaz, Peterson and the references cited by the Examiner and the Applicant’s IDS, taken individually or in combination, because the prior art of record fails to particularly disclose, fairly suggest or render obvious wherein the blocking includes blocking any calls to the at least one device from at least one telephone number and blocking access to at least one website, in view of the other limitations of their respective independent claims 27 and 32, as to claims 31 and 39.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566. The examiner can normally be reached Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MALCOLM . CRIBBS
Examiner
Art Unit 2497